*125ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ROBERT A. HOLLIS of HACKENSACK, who was admitted to the bar of this State in 1971, be publicly disciplined for violations of RPC 1.1(a) (gross negligence), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) and (b) (failure to explain a matter to the extent reasonably necessary to permit a client to make informed decisions), RPC 1.16(a)(1) (failure to withdraw from representation), RPC 3.2 (failure to expedite litigation) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) in his handling of a matter on behalf of a criminal defendant, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are adopted and ROBERT A. HOLLIS shall be suspended from the practice of law for a period of three years, effective October 31, 1993; and it is further
*126ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT A. HOLLIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT A. HOLLIS comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that ROBERT A. HOLLIS reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.